DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15556362, filed on 9 March 2015.

Claim Objections
Claims 1-5, 7, 8, 12-15 and 20-26 are objected to because of the following informalities: at line 1 of claims 1-5, 7, 8, 12-15 and 20-26, “Tissue receiving bag” should apparently read --A tissue receiving bag--; at line 5 of claim 1, “the free end prior” should apparently read –the free end, prior--; at line 6 of claim 1, “animal body comprises” should apparently read –animal body, comprises--; at line 2 of claim 3, “the tube the tube” should apparently read –the tube, the tube--; at line 2 of claims 12 and 24, “which further tube comprises” should apparently read –said further tube comprising--; at line 4 of claim 12, “such instrument” should apparently read –said instrument--; at line 5 of claim 20, “animal body” should apparently read –animal body,--; at line 1 of claim 21, “the flexible tube prior” should apparently read –the flexible tube, .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 12-15 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 4 of claim 1, it is unclear which “said further opening” is referenced as line 3 recites “at least one further opening”.  A suggested amendment is --said at least one further opening--.
At line 1 of claim 2, it is unclear which “the closing element” is referenced as claim 1 at line 6 recites “at least one closing element”.  A suggested amendment is --said at least one closing element--.
At line 3 of claim 3, it is unclear if “a human or animal body” is the same as or different than “a human or animal body” recited at line 5 of claim 1.  
At line 2 of claim 5, it is unclear which “the closing element” is referenced as claim 1 at line 6 recites “at least one closing element”.  A suggested amendment is --said at least one closing element--.
At line 2 of claim 7, it is unclear if “at least two closure elements” is the same as or different than “at least one closing element” recited at line 6 of claim 1.  For purposes of examination, they will be interpreted to be the same element.  
At line 2 of claim 8, it is unclear if “a series of further openings” encompasses “at least one further opening” as recited in claim 1 or not. Also, it is unclear if “a flexible tube” recited at line 8 is the same as or different than “a flexible tube” recited in claim 1.
At line 3 of claim 8, “provided with at least of said closing element” is grammatically unclear.   
At line 3 of claim 8, it is unclear which “said closing element” is referenced as claim 1 at line 6 recites “at least one closing element”.  A suggested amendment is --said at least one closing element--.
At lines 3 and 4 of claim 12, it is unclear if “the tube” references “a further tube” of claim 12 or “a flexible tube” of claim 1.  
At lines 1-2 of claim 13, it is unclear if “a tissue receiving opening” is the same as or different than “at least one tissue receiving opening” recited at line 2 of claim 1.
At line 2 of claim 13, it is unclear if “an instrument opening” is the same as or different than “an instrument opening” recited at line 2 of claim 1.
At line 3 of claim 14, it is unclear if “a human or animal body” is the same as or different than “a human or animal body” recited at line 5 of claim 1.  
At line 4 of claim 14, it is unclear if “the tissue opening” is the same as or different than “at least one tissue receiving opening” recited at line 2 of claim 1.
Claim 14 at line 5 recites the limitation "the at least one tube".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 14, “a second incision” is indefinite as there is no prior recitation of “a first incision”.  
Claim 15 at line 4 recites the limitation "the free end of the at least one tube".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 4 recites the limitation "the at least one tube".  There is insufficient antecedent basis for this limitation in the claim.
At lines 3-4 of claim 20, it is unclear which “said further opening” is referenced as line 3 recites “at least one further opening”.  A suggested amendment is --said at least one further opening--.
Claim 21 at line 2 recites the limitation "the wall".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 at line 3 recites the limitation "said tube portion, closure or valve".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 21, it is unclear if both the limitations “wherein the flexible tube prior to insertion of the bag into the human or animal body extends from the wall of the bag” and “from said further opening to said tube portion, closure or valve” are both required by the claim or in the alternative as no grammatical transition term/phrase exists between the two limitations following “from the wall of the bag,”.  
At lines 3 and 3-4 of claim 24, it is unclear if “the tube” references “a further tube” of claim 24 or “a flexible tube” of claim 20.  
At lines 1-2 of claim 25, it is unclear if “a tissue receiving opening” is the same as or different than “at least one tissue receiving opening” recited at line 1 of claim 20.
At line 2 of claim 25, it is unclear if “an instrument opening” is the same as or different than “an instrument opening” recited at line 2 of claim 20.
At lines 3-4 of claim 26, it is unclear which “said further opening” is referenced as line 3 recites “at least one further opening”.  A suggested amendment is --said at least one further opening--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 13-15, 20, 22, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being anticipated as being unpatentable over Taylor et al. (U.S. Pub. No. 2015/0305728) in view of Shibley et al. (U.S. Pub. No. 2014/0236167).  Regarding claims 1 and 5, Taylor et al. (hereinafter Taylor) discloses a tissue receiving bag for use in surgery (Fig. 9 and [0080]), wherein the bag comprises at least one tissue receiving opening for receiving tissue or an instrument opening (see reproduction below), wherein the bag comprises at least one further opening (see reproduction below) into the bag (Fig. 9), wherein a flexible tube 57’ extends from said at least one further opening having a free end (Fig. 9 and reproduction below; flexible tube is composed of nylon [0078]) comprising an insertion opening for inserting an instrument (morecellator) into the bag [0080].  However, Taylor fails to disclose wherein the free end prior to insertion in a human or animal body comprises at least one closing element for closing the free end of the tube.  

    PNG
    media_image1.png
    380
    565
    media_image1.png
    Greyscale

600 for closing the free end of the tube ([0238] and Figs. 157-160; element 600 is only opened upon insertion of an implement).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a closing element as taught by Shibley, into an access opening for insertion of a morcellator into a surgical bag as suggested by Taylor, as a closing element would “close” access to the bag from the opening, but provide an effective seal along a length of an instrument while in place in the opening ([0238] and Figs. 157-160 of Shibley).  Regarding claim 2, the closing element 600 of Shibley is configured for sealing the tube around an instrument inserted into the tube through the free end (element 600 seals along part of the length of an instrument when the instrument is placed in the closing element ([0238] and Figs. 158-160).  Regarding claim 3, in an extended state of the tube 57’ of Taylor, the tube has a length suitable for during use bringing the free end of the tube outside the human or the animal body through a laparoscopic incision when the bag has been inserted into a body cavity of the human or the animal body [0080].  Regarding claim 4, the bag is inflatable ([0015] and [0060] of Taylor). Regarding claim 13, the bag has the at least one tissue receiving opening (see reproduction above) and the instrument opening (see reproduction above), and wherein the instrument opening is spaced apart from the tissue receiving opening (Fig. 9 of Taylor and reproduction above).  Regarding claim 14, the bag is suitable for introduction into a human or animal body through a first opening 
Regarding claim 20, Taylor discloses a tissue receiving bag for use in surgery (Fig. 9 and [0080]), wherein the bag comprises at least one tissue receiving opening for receiving tissue or an instrument opening (see reproduction above), wherein the bag comprises at least one further opening (see reproduction above) into the bag (Fig. 9), wherein a flexible tube 57’ extends from said at least one further opening having a free end (Fig. 9 and reproduction below; flexible tube is composed of nylon [0078]) comprising an insertion opening for inserting an instrument (morecellator) into the bag [0080].  However, Taylor fails to disclose wherein prior to insertion in a human or animal body, the free end is closed by at least one of a tube portion, a closure or a valve.  
Shibley discloses an operating set for surgery, comprising a tissue receiving bag and at least one morcellator instrument [0247], wherein the free end prior to insertion into a human or animal body (Fig. 157) comprises at least one closing element/”closure” 600 for closing the free end of the tube ([0238] and Figs. 157-160; element 600 is only opened upon insertion of an implement).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a closing element as taught by Shibley, into an access opening for insertion of a morcellator into a surgical bag as suggested by Taylor, as a closure would “close” access to the bag from the opening, but provide an effective seal along a length of an instrument while in place in the opening ([0238] and Figs. 157-160 of Shibley).  Regarding claim 22, the bag is inflatable ([0015] and [0060] of Taylor).  Regarding claim 23, the tube 57’ has been formed prior to insertion of the bag into the human or animal 
Regarding claim 26, Taylor discloses a tissue receiving bag for use in surgery (Fig. 9 and [0080]), wherein the bag comprises at least one tissue receiving opening for receiving tissue or an instrument opening (see reproduction above), wherein the bag comprises at least one further opening (see reproduction above) into the bag (Fig. 9), wherein a flexible tube 57’ extends from said at least one further opening having a free end (Fig. 9 and reproduction below; flexible tube is composed of nylon [0078]) comprising an insertion opening for inserting an instrument (morecellator) into the bag [0080].  However, Taylor fails to disclose wherein the further opening comprises a self-closing closure or seal for sealing around an instrument inserted through said further opening.  
Shibley discloses an operating set for surgery, comprising a tissue receiving bag and at least one morcellator instrument [0247], wherein the free end (Fig. 157) comprises at least one self-closing closure or seal 600 for closing around an instrument inserted through said further opening ([0238] and Figs. 157-160; element 600 is only opened upon insertion of an implement).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a closing element as taught by Shibley, into an access opening for insertion of a morcellator into a surgical bag as suggested by Taylor, as a self-closing closure or seal would “close” access to the bag from the opening, but provide an effective seal 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7, 8, 12-15, 20 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-16 of U.S. Patent No. 10,736,660. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose: a tissue receiving bag for use in surgery, wherein the bag comprises at least one tissue receiving opening for receiving tissue or an instrument opening, wherein the bag comprises at least one further opening into the bag, wherein a flexible tube extends from said further opening having a free end comprising an insertion opening for inserting an instrument into the bag, wherein the free end prior to insertion into a human or animal body comprises at least one closing element for closing the free end of the tube; a tissue receiving bag for use in surgery, wherein the bag comprises at least one tissue receiving opening for receiving tissue or an instrument opening, wherein the bag comprises at least one further opening into the bag, wherein a flexible tube extends .

Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791